Citation Nr: 0841642	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-38 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 
2003 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to April 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by which the RO granted 
service connection for PTSD claimed as a mental condition.  
The veteran is contesting the initial disability evaluation 
as well as the effective date assigned.  

In September 2008, the veteran testified at a hearing before 
the undersigned via video teleconference.  During the 
hearing, he claimed entitlement to a total disability rating 
based on individual unemployability (TDIU).  As the issue of 
entitlement to TDIU has not been procedurally developed, the 
Board is referring it to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to an initial evaluation in excess 
of 50 percent for service-connected PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any additional action is 
required on his part.


FINDINGS OF FACT

1.  On November 16, 1981, the veteran filed a claim of 
service connection for "Mental 1963."

2.  In an April 1982 rating decision, service connection for 
passive dependent reaction, competent, was denied. 

3.  On January 29, 2003, the veteran filed a claim to reopen 
service connection for a mental condition.

4.  In a March 2003 rating decision, the RO denied 
entitlement to service connection for passive dependent 
reaction, competent, as sufficient new and material evidence 
to reopen it had not been received.

5.  In July 2004, the RO received service records that were 
not previously considered by the RO or the Board.

6.  In an October 2004 rating decision, service connection 
was granted for PTSD claimed as a mental condition, based in 
part on the additional service records received in July 2004.


CONCLUSION OF LAW

The criteria for an assignment of an effective date of 
November 16, 1981 for the grant of service connection for 
PTSD claimed as a mental condition have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board considered VCAA.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of VCAA to a particular claim).

The facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (Court) held that VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  The Board finds that such is the case as to the 
issue here on appeal.  Application of pertinent provisions of 
the law and regulations will determine the outcome.

In this case, the outcome of the earlier effective date claim 
turns upon the application of the law to evidence which is 
already in the file.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See also Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (VCAA not applicable "because the 
law as mandated by statute, and not the evidence, is 
dispositive of the claim"); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2008).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal, and he has exercised his right to present 
testimony at a hearing that was held before the undersigned 
in September 2008.  

Accordingly, the Board will proceed to a decision on the 
merits.

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations Effective Date Claim 

Finality

A decision of the RO becomes final and binding if no notice 
of disagreement is filed and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2008).  The decision does not become 
final, however, unless the veteran is notified of the 
decision.  See Hauck v. Brown, 6 Vet. App. 518 (1994), 38 
C.F.R. § 3.103(a) (2008).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
See also 38 C.F.R. § 3.156.

Effective dates generally

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of direct service connection is the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation form service; otherwise, the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b).

Effective dates new and material evidence

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157 (2008) shall be the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

However, there is an exception that applies to claims that 
are reconsidered and granted based on additional service 
medical records that were not of record during previous 
denials.

Effective October 6, 2006, 38 C.F.R. § 3.156(c) includes the 
following:

(c) Service department records.

(1) Notwithstanding any other section in this part, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Such records include, but are not limited to:

(i) Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met;

(ii) Additional service records forwarded by the Department 
of Defense or the service department to VA any time after 
VA's original request for service records;

and (iii) Declassified records that could not have been 
obtained because the records were classified when VA decided 
the claim.

(2) Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.

(3) An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.

(4) A retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the basis 
of the new evidence from the service department must be 
supported adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.

See 71 Fed. Reg. 52,455, 52,457 (Sept. 6, 2006) (codified at 
38 C.F.R. § 3.156(c)).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).

Analysis

In November 1981, the veteran filed a claim of service 
connection for a nervous condition described as "mental 
1963."  In an April 1982 rating decision, service connection 
for passive dependent reaction, competent, was denied.  That 
decision was apparently based upon the service treatment 
records only.  The veteran was sent notice of the denial that 
month, but he did not initiate an appeal, timely or 
otherwise.  The April 1982 rating decision, therefore, became 
final and not subject to reopening absent the submission of 
new and material evidence.  38 C.F.R. §§ 3.156, 20.1103.

In January 2003, the veteran filed a claim of service 
connection for a mental disorder.  By March 2003 rating 
decision, the RO denied the veteran's claim stating, "The 
claim for service connection for passive dependent reaction, 
competent remains denied because the evidence submitted is 
not new and material."  

In July 2004, the RO received service personnel records that 
had not previously been considered by VA.  In the subsequent 
October 2004 rating decision, service connection for PTSD 
claimed as mental condition was granted with an evaluation of 
50 percent effective January 29, 2003.  

The RO assigned an effective date of January 29, 2003 for the 
grant of service connection for PTSD claimed as mental 
condition based on the fact that the veteran's most recent 
claim to reopen his claim of service connection for a 
psychiatric disorder was received on that date.

The veteran seeks an earlier effective date.  Ordinarily, the 
effective date of the grant of service connection for PTSD 
claimed as a mental condition would be January 29, 2003, the 
date that the veteran filed his claim to reopen.  See 38 
C.F.R. § 3.400(q).  However, after having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board finds that the revised version of 38 C.F.R. 
§ 3.156(c) governs this matter; therefore, the effective date 
for the grant of service connection for PTSD claimed as a 
mental condition is November 16, 1981, the date of the 
veteran's initial claim of service connection for a 
psychiatric disorder.

The RO received additional service personnel records in July 
2004.  These service records pertain to a pattern of 
problematic behavior in service to include suicidal ideation, 
a desire to return home, and general emotional instability.  
They relate to the veteran's claim of psychiatric problems 
due to a sexual assault in service, as they serve to 
corroborate the veteran's allegations in that regard.  The 
newly added service records concern the claimed in-service 
event, disease, or injury, and were forwarded from the 
service department to VA long after VA's original request for 
records in March 1982.

The outcome of this case hinges upon whether the eventual 
award of service connection was in fact based, at least in 
part, on the additional service records received in July 
2004.

The report of the October 2003 VA psychiatric examination 
reflects that the examiner took into consideration the 
veteran's account of a sexual assault in service in rendering 
the diagnosis of PTSD that was based upon the claimed in-
service stressor, namely the sexual assault.  The RO, in the 
October 2004 rating decision, granted service connection for 
PTSD based on the findings in the October 2003 VA psychiatric 
examination report as well as the corroborating information 
contained within the service records received in July 2004.  
Accordingly, the award of service connection was made based 
in part on the additional service records received at that 
time.

The remaining matter is the effective date to be assigned for 
service connection.  As was noted above, the claim of service 
connection for passive dependent reaction, competent, was 
initially denied in April 1982.  The previously decided claim 
for purposes of the amended 38 C.F.R. § 3.156(c) is the claim 
received at the RO on November 16, 1981.  Therefore, the date 
of the claim is November 16, 1981.

The final matter is whether the veteran is entitled to an 
effective date prior to November 16, 1981.  The Board has 
carefully reviewed the record and can identify no prior 
claim, formal or informal, of entitlement to service 
connection for an acquired psychiatric disorder.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits).  The veteran 
himself has identified no such communication or document.

In particular, the veteran left service in April 1963, and he 
did not file his initial claim of service connection for 
"mental 1963" until almost two decades after separation.  
Therefore, he is not entitled to an effective date for the 
grant of service connection as of the day after he was 
separated from service under 38 C.F.R. § 3.400(b).

In summary, for reasons and bases expressed above, the Board 
concludes that an effective date of November 16, 1981 may be 
assigned for service connection for PTSD.


ORDER

An effective date of November 16, 1981 is assigned for the 
grant of service connection for PTSD, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

A remand is necessary for additional procedural and 
evidentiary development.

Initially, to ensure full VCAA compliance, a VCAA notice 
pertinent to increased rating claims must be provided to the 
veteran.  The issue on appeal involves an initial rating.  
Namely, the veteran is arguing that the initial 50 percent 
rating assigned to PTSD immediately after the granting of 
service connection for that disability is insufficient.  The 
Board observes that the Court recently issued a decision in 
the case of Velazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
regarding the information that must be provided to a claimant 
in the context of an increased rating claim.  As this case 
does not apply to initial rating cases, discussion of its 
provisions is not required in the VCAA notice sent to the 
veteran herein.

To ensure that the record is complete, the RO/AMC should 
associate with the claims file all mental health treatment 
records from the Danville VA Medical Center (MC) dated from 
October 8, 2005 to the present.   See Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990) (the RO should obtain all relevant 
VA treatment records that could potentially be helpful in 
resolving a claim).

The veteran's PTSD has last been comprehensively evaluated 
more than five years ago.  In order to assess the current 
state of the veteran's service-connected PTSD, a current 
examination must be scheduled as directed below.  Indeed, 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a VCAA notice 
pertinent to his claim of entitlement to 
an initial rating in excess of 50 percent 
for service-connected PTSD.

2.  Associate with the claims file all 
psychiatric treatment records from the 
Danville VAMC dated from October 8, 2005 
to the present.

3.  Schedule a VA psychiatric examination 
to determine the current severity of the 
veteran's service-connected PTSD.  All 
symptoms and manifestations should be 
enumerated, and a global assessment of 
functioning score attributable to the 
veteran's PTSD should be assigned.  The 
examiner should review all pertinent 
records in the claims file and indicate in 
the examination report that such records 
were reviewed.  A rationale for all 
opinions and conclusions should be 
provided.

4.  Review the entire record to include 
all new evidence received and undertake 
any other indicated development, and 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, provided the 
veteran and his representative with a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


